Per Curiam. The first of these two cases was once before in this court and is reported in 5 Bradwell, 515. The second is for a trespass of a precisely similar nature, and the defense in both cases rests upon the same state of facts. Up to the •year 1874, when appellant first fenced the land, it was a timber tract, vacant and uninclosed. The public could therefore acquire no right to a road over it by use alone for twenty years. Kyle v. Town of Logan, 87 Ill. 67. We are still of the opinion the evidence not only fails to show a road to have been established by dedication, but the evidence shows directly the contrary. When appellant fenced his land he expressly told the public authorities the-purposes for which he left the lanes on two sides of it, and from then until now he has persistently maintained a hostile attitude toward the road. The judgments will therefore be reversed and the causes remanded. Reversed and remanded.